Opinion by
Dallinger, J.
In accordance with stipulation of counsel photo frames, boxes, flacons, lamps, atomizers, bottles, candlesticks, trays, and atomizers and droppers chiefly used in the household composed of metal plated with silver were held dutiable at 40 percent under paragraph 339. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Woolworth v. United States (T. D. 47857), Rice v. United States (T. D. 49373), and Abstract 39456 cited. On the authority of Abstract 8950 brushes were held dutiable at 45 percent under paragraph 1407 and mirrors at 50 percent under paragraph 230.